 



EXHIBIT 10.104
 
Agreement No. 20070105.006.S.003
High Speed Service Delivery
Between
StarTek, Inc.
And
AT&T Services, Inc.
 
* Material has been omitted pursuant to a request for confidential treatment and
such material has been filed separately with the Securities and Exchange
Commission. An asterisk within brackets denotes omissions.

 

 



--------------------------------------------------------------------------------



 



High Speed Ordering
Order No. 20070105.006.S.003
1 of 5
HIGH SPEED SERVICE DELIVERY (HSSD)
February 1, 2007
AGREEMENT NO. 20070105.006.S.003
This Order, effective on January 1, 2007 (“Effective Date”), is by and between
StarTek, Inc., a Delaware corporation (“Supplier”) and AT&T Services, Inc., a
Delaware corporation (“AT&T”), each of which may be referred to in the singular
as “Party” or in the plural as “Parties.”
WITNESSETH
WHEREAS, Supplier and AT&T entered into Agreement No. 20070105.006.C, on
January 27, 2007 (the “Agreement”); and
WHEREAS, Supplier and AT&T desire to issue an Order to the Agreement as
hereinafter set forth.
Now, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, the Parties hereto agree as follows:

I.   General Agreement 20070105.006.C between Supplier and AT&T is incorporated
herein, and its terms and conditions shall be applicable to the Work authorized
by this Order.       To the extent there is any conflict with the provisions of
Agreement No. 20070105.006.C and this Order 20070105.006.003 this Order will
govern.   II.   STATEMENT OF WORK — This Order authorizes Supplier and Supplier
agrees to provide the Work described below and in Attachment A entitled
“STATEMENT OF WORK”, dated 01 February 2007 (attached hereto and hereby made a
part of this Order). In so doing, Supplier shall provide the following services:
manage the implementation, coordination and facilitation of High Speed Service
Delivery (“HSSD”) activity to new and/or existing AT&T customer networks,
(hereinafter “Program”).   III.   INVOICING - If Supplier is enabled to transact
business with Company using the internet-based Ariba Supplier Network (“ASN”),
Supplier agrees to submit invoices in electronic form to Company’s Accounts
Payable organization through the ASN. If Supplier is not so enabled, it agrees
to submit invoices to AT&T Accounts Payable, PO Box 66960, St.Louis, MO.
63166-6960. Supplier shall submit invoices promptly upon the later of
(1) completion of shipment of all the deliverables, or (2) receiving notice that
the Work has been completed to Company’s reasonable satisfaction. Invoices shall
contain such information as Company may reasonably request. Unless this
Agreement calls for payment at a later time, invoices shall be payable
forty-five (45) days after receipt of an accurate invoice by Company’s Accounts
Payable organization. Payment of invoices shall not waive Company’s rights to
inspect, test or reject. Invoices against this Order shall reflect billing
number TBD exactly as shown, and shall be submitted to AT&T’s Technical
Representative shown herein. Supplier shall ensure that AT&T’s Technical
Representative actually receives such invoices no later than the tenth (10th) of
each month for the prior month’s service in the format requested by AT&T. In
addition, Supplier shall provide AT&T, by no later than the 25th of each month,
with an estimate of current month’s billing including amount being accrued and
details as to how the amount is being calculated. Such estimate shall be
provided via email to AT&T’s delegate [*] at [*].

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their
third party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



High Speed Ordering
Order No. 20070105.006.S.003
2 of 5
Invoice charges (including any training expenses) shall be in accordance with
the rates shown in Section VIII PRICING of this Order.
Billable Hours — Supplier shall provide a document with each invoice which
details the following:

  •   Billable production hours by name, hire date, and months on Program as
defined in the Statement of Work.     •   Report Analyst billable production
hours by name     •   Escalation Manager production hours billable by name

Training — Supplier shall provide the following back-up documentation, as
requested by AT&T, supporting all training expenses billed to AT&T. This
documentation shall specify the following information for each training class
included in the billed training expense:

  •   Name or other designation of the training class     •   Program Request
Form (PRF) to which the training is billed. If training is cross-promotional
(directed by AT&T in writing, and for the benefit of multiple AT&T programs),
Supplier will provide a copy of the PRF from AT&T directing the allocation of
the resulting expense across the affected programs, as well as a list of the
programs across which the expense is to be allocated. The cross-promotional
training expense will be allocated, as directed by AT&T, by Supplier across the
affected programs (PRF’s)     •   Name of the contact at AT&T who directed
Supplier to conduct the training     •   Length, in hours per Order Specialists,
of the training material covered in the class     •   Start-date of the training
class     •   End-date of the training class     •   Number of Order Specialists
beginning the class     •   Number of Order Specialists completing the class    
•   Other supporting information as requested by AT&T

IV.   AT&T’s Technical Representative is Charmaine Stradford located at the
following address:

[*]
AT&T Corp.
Room 219G08
300 NorthPoint Parkway
Alpharetta, Georgia 30005-4116
[*]
[*]
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their
third party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



High Speed Ordering
Order No. 20070105.006.S.003
3 of 5

V.   AT&T’s Contract Representative is [*] located at the following address:

AT&T Services, Inc.
One AT&T Way
Room 1C146A
Bedminster, NJ 07921
[*]
[*]

VI.   The maximum expenditure for this Order shall not exceed [*] over the term
of this Order. Notwithstanding any other provisions in this Order, the total
amount payable by AT&T for the Work shall be determined by applying the stated
rate of compensation to the Work actually performed by Supplier. Supplier shall
not render Work and AT&T shall not be required to pay for Work in excess of the
amount stipulated in this Order, unless Supplier has first secured an amendment
to this Order authorizing the increased expenditure.   VII.   TERM — The term of
this Order shall be effective from February 1, 2007 through March 31, 2008.  
VIII.   PRICING       The following Pricing schedule shows the amounts to be
paid to Supplier for the various Work to be performed under this Order. The
following rates are based on the number of billable hours worked based on time
in title per month.       Order Specialists (“OS”) — Each month, the AT&T and
Supplier will mutually determine and agree in writing to the headcount quantity
of Order Specialists, pursuant to Section C - Volume and Forecasting Process of
Attachment A, to be invoiced according to the rates below. Invoices shall be
submitted based on the number of “actual” hours worked based on time and title
per month and hours worked shall exclude any non-production activity, including
but not limited to lunchtime, break time, holidays, vacations, sick-time.      
Billable Production Hourly Rates:       The following rates shall apply to
billable Order Specialist FTEs,: The following rates are based on the number of
billable hours worked calculated by authorized headcount based on time in title
per month.

              Time in Title   FTE of 200 or less   FTE of 201 - 350   FTE of 351
+ 0 - 12 months   $[*]   $[*]   $[*] 13 - 24 months   $[*]   $[*]   $[*] 25 - 36
months   $[*]   $[*]   $[*] 37 - 48 months   $[*]   $[*]   $[*] * New Hire
Training for each Order Specialist at Supplier’s Facilities
  $[*] per hour

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their
third party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



High Speed Ordering
Order No. 20070105.006.S.003
4 of 5
*Does not include refresher, continuation or attrition training, which shall be
at Supplier’s sole cost and expense.
Supplier agrees that the rates provided above are all inclusive of the costs for
the Program, which includes, but is not limited to the following items, and no
other charges shall be billed to AT&T.

  1.   Training (refresher, continuation and attrition training)     2.  
Dedicated Area Managers     3.   Reports Analyst     4.   Escalation Manager    
5.   Process Managers     6.   Supervisors     7.   Travel and Living     8.  
Pagers     9.   Programming (e.g., scripting, legacy programming) and all
programming production support and maintenance functions.     10.  
Program/Account management functions and personnel     11.   Development and
issuance of reports     12.   Recruiting of Order Specialist     13.  
Processing Downtime Forms     14.   Systems Access and Requirements     15.  
Systems — Managing and Maintaining equipment and access     16.   Postage    
17.   Telecommunication Costs     18.   Copies

The aforementioned information shall be presented in a consistent format
satisfactory to AT&T for each invoice. Supplier will attach this information,
along with other required back-up data, to the back of a copy of the
corresponding invoice

  •   Holiday Hourly Rate:

    AT&T agrees to compensate Supplier [*] times the applicable hourly rate
shown above for work performed by Order Specialist headcount during the Holidays
shown in Section I. that were previously approved by AT&T in writing.      
Where the parties are to mutually agree on the headcount quantity, amount of
hours to be performed or the course of conduct or activity under this Order, or
any other provisions of this Order where the parties may need to mutually agree,
in the event the parties cannot mutually agree within ten (10) business days,
Supplier agrees to carry out the expressed requests of AT&T provided such
requests are not unreasonable. In addition, the parties agree to also promptly
escalate to the next level of management for resolution.   IX.   For the
purposes of this Order, the clause in Agreement 20070105.006.C entitled “ORDERLY
TRANSITION” is hereby deleted in its entirety and replaced with the following
clause:

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their
third party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



High Speed Ordering
Order No. 20070105.006.S.003
5 of 5
ORDERLY TRANSITION
In the event of expiration or termination of this Order by either party, wherein
all or some portion of the Work will be either discontinued, performed by AT&T
itself, or performed elsewhere for AT&T, Supplier agrees to provide to the
extent requested by AT&T in writing, for a period not to exceed eighteen
(18) months, its full cooperation in the orderly transition of the Work to AT&T
or elsewhere, or its discontinuance. Such orderly transition may include but not
necessarily be limited to: (1) transitioning customer accounts including
reducing headcount to such number as AT&T may request from time to time, during
such any such transition period (including the return of updated excel
spreadsheet(s) that contain customer account profiles that were provided to
Supplier by AT&T for all designated Order Specialist supported accounts. This
activity includes updating the customer account spreadsheet(s) with all
necessary customer information to ensure successful transition to another Order
Specialist, (2) packing and preparing for shipment any materials or other
inventory to be transferred, (3) provision of reports, training manuals, files,
and similar media necessary for continuation of the Work transferred, and
(4) continuation of Work at reducing levels if necessary during a transition
period and at reduced levels if Work is transferred in part. AT&T will only pay
compensation for OS activities which have been specifically authorized and
directed by AT&T in writing pursuant to this clause, and such payment, if any,
will be at the rates set forth in Section VIII. AT&T will provide thirty
(30) days advance written notice to Supplier of customer accounts to be
transitioned or terminated. In no event shall Supplier discontinue performing
services for customer accounts or reduce, increase or vary, the associated
headcount without AT&T’s expressed written consent.
IN WITNESS WHEREOF, the Parties have caused this Agreement
No. 20070105.006.S.003 to be executed, which may be in duplicate counterparts,
each of which will be deemed to be an original instrument, as of the date the
last Party signs.

     
STARTEK, INC.
  AT&T Services, Inc.
 
   
By: /s/ A. L. Jones
  By: /s/ Keith Connolly
 
   
Printed Name: A. L. Jones
  Printed Name: Keith Connolly
 
   
Title: Pres. and CEO
  Title: VP, Global Strategic Sourcing
 
   
Date: 5/2/07
  Date: 4/12/07

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their
third party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



High Speed Ordering
Order No. 20070105.006.003
Attachment A
Page 1 of 14
STATEMENT OF WORK
HIGH SPEED SERVICE DELIVERY
01 FEBRUARY 2007

A.   Work Description

Supplier shall provide High Speed Service Delivery (“HSSD”) Ordering Services
(hereinafter “Program”) to AT&T for all AT&T services listed below and as
defined in the HSSD Specialist Functions matrix:
Frame Relay Service

  •   Full T45 Access, Port     •   Sub Rate DS-3 Access & Port

ATM Services

  •   ATM IMA Access     •   ATM T1.5 Access     •   ATM T45 Access     •   ATM
Port     •   ATM Point to Point PVC/SIW PVC     •   Switched Diversity Options  
  •   ATM OCX

Private Line

  •   T45, OCX Services

Web Hosting
AVPN T45
The HSSD Program has four (4) functions (hereinafter “Order Specialists”), which
may be consolidated and/or renamed at AT&T’s discretion:

  •   Quality Capacity Manager (QCM)     •   Engineering Specialist (ES)     •  
Disconnect Team     •   Service Interworking Team (SIW)

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their
third party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



High Speed Ordering
Order No. 20070105.006.003
Attachment A
Page 2 of 14
HSSD Specialist Functions Matrix:

                  Engineering Specialist       Service Interworking Team QCM
Tasks   (ES) Tasks   Disconnect Team Tasks   (SIW) Tasks
Customer Connect Maintenance
  Address Validation & Resolution   ICORE (Port Config, OSWF,
Order Status, PVCs   Address Validation & Resolution
email Inbox Maintenance
  BVG (Billing Validation Group)   AISE   BVG (Billing Validation Group)
Workload Balancing
  Contract Inquiry & Resolution   MIS   Contract Inquiry & Resolution
Assigning Projects based on
Workload
  ASOC   DocViewer   ASOC
Issue Resolution
  Tiedown Inquiry and Resolution   POCITs Inquiry & Resolution   Tiedown Inquiry
and Resolution
Managing Rejects & Resolution
  ICORE (Port Config, OSWF,
Order Status, PVCs   Channel Checker / TRKs   ICORE (Port Config, OSWF, Order
Status, PVCs
MDS/RDS Inquiry & Resolution
  AISE   ROMT   AISE
AISE / TIRKs / SOTs / POCITs
  MIS   EFMS   MIS
Managing GPS (GEMS Provisioning
System)
  DocViewer   CTAC   DocViewer
Managing EFMS/IOM Worklist
  PRODIS / CT Viewer   Order Issuance & Resolution   PRODIS / CT Viewer
ROAM Disconnect Maintenance
  POCITs Inquiry & Resolution   Zone & Claim   POCITs Inquiry & Resolution
Order Management in Database
  UltraVailable Inquiry &
Resolution   ICC, PCC, ACC   UltraVailable Inquiry & Resolution
Zone for ATM (Only)
  Channel Checker / TRKs   Record Keeping — DDTS   Channel Checker / TRKs
Report (CPDD-HSSD)
  eCRM / PDM   Critical IPM Project management   eCRM / PDM
Report (Disconnect)
  EFMS   C03 Backlog & CNR Resolution   EFMS
CCRA
  CTAC   Call Follow-up   CTAC
Database Website Maintenance
  Order Issuance & Resolution   Scanning and reporting letters   Order Issuance
& Resolution
COS/CSM/Sales Support
  Supps Issuance & Resolution   Order Reject   Supps Issuance & Resolution
 
  Order Confirmation       Order Confirmation
 
  Zone & Claim       Zone & Claim
 
  ICC, PCC, ACC       ICC, PCC, ACC
 
  Resolution of R15 & R45 Errors       Resolution of R15 & R45 Errors
 
  Recordkeeping       Recordkeeping
 
  Cut Schedule / Test & Turn up       Cut Schedule / Test & Turn up
 
  Critical IPM Project Management       Critical IPM Project Management
 
  CARS & Tier II Escalations       CARS & Tier II Escalations
 
  CO3 Backlog & CNR Resolution       CO3 Backlog & CNR Resolution
 
  Call Follow-Up       Call Follow-Up
 
  Order Reject       Order Reject
 
  USOC / Billing Resolution        

AT&T has the sole discretion to determine what AT&T accounts and projects will
be handled by Supplier. Supplier agrees that those accounts provided by AT&T
will be managed by Supplier in a quality and professional manner and in
accordance with the provision of this Agreement. Supplier shall make every
effort possible to minimize internal account movement once account has been
assigned to Supplier.
Supplier shall manage the ordering process associated with AT&T’s HSSD for new
and/or existing AT&T Global Business Services customers utilizing AT&T processes
and ordering systems as defined in Section E Systems and Telephony. Supplier
shall manage the HSSD Ordering process according to the Customer Touchpoints
Process which is defined as Supplier accepting customer / sales requests,
verifying completeness of received data set, gathering remaining required data
set using AT&T systems and customer information, issuing request for services
through the appropriate AT&T system / process, order management, providing
regular status to customers and related AT&T internal parties (including
expected and firm due dates), resolving any jeopardies, providing limited
cutover support, and ensuring correct billing of order.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their
third party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



High Speed Ordering
Order No. 20070105.006.003
Attachment A
Page 3 of 14
Supplier shall be responsible for all activities supporting the HSSD Ordering
process such as training, including initial new-hire and supplemental training,
orderly account transition to / from ORDER SPECIALIST community, metric support
and management, communication and compliance of process issues / changes, and
escalation/exception management.
Supplier’s Responsibilities
Subsequent to order submission, Supplier’s Order Specialist responsibilities
shall include, but will not be limited to the following:

  •   Retrieving reports to verify all orders placed are correct,     •  
Reviewing current contractual information in AT&T systems,     •   Verifying
accuracy of promotion and related codes to effect accurate billing, (this is
actually done prior to placing the order)     •   Completing Customer status
calls and spreadsheets,     •   Participating in Customer requested conference
calls and meetings,     •   Generating Customer Stewardship Reports as mutually
agreed upon between Supplier and Customer,     •   Ensuring that the order
completes by due date,     •   Monitoring and resolving orders for jeopardy
status,     •   Following AT&T Customer Care “Touchpoints” (referenced above) ,
a process used by the Order Specialists that requires they make contact with
Customers at various intervals in the life cycle of the project to collect or
provide information:

  •   Communicating with the Customer at specific intervals within the
provisioning cycle:

  •   Confirmation of Receipt     •   Technical Assurance Call     •   Estimated
Due Date     •   Firm Due Date     •   Cutover Scheduling     •   Project
Completion

  •   Auditing of orders for accurate coding in Service Request, SOTS and all
associated and impacting AT&T databases,     •   Identifying all issuance errors
and following up on subsequent correcting orders to assure accurate billing,    
•   Auditing order issuance and billing rejects to assure timely and accurate
billing aka reject/discord/errors management,     •   Issuing orders to correct
inaccurate billing and confirming completion,     •   Confirming completion of
orders (won’t mean anything to non-incumbent vendors) and bill post to assure
timely billing

In the event jeopardy occurs, the Supplier Order Specialist will work to
troubleshoot and resolve the issue within a reasonable timeframe (as soon as
possible after the jeopardy is recognized).
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their
third party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



High Speed Ordering
Order No. 20070105.006.003
Attachment A
Page 4 of 14
Upon receipt of a Customer account from AT&T’s Technical Representative
(“Gatekeeper”) or such other person designated in writing by AT&T, Supplier’s
Gatekeeper shall assign the account to a Supplier Order Specialist(s), who will
“own” the account ordering relationship in its entirety. AT&T shall identify, in
its sole discretion, which customers are supported in either a designated or
shared / pooled environment. Supplier Order Specialist will work with the AT&T
Gatekeeper to transition the account and develop the Customer relationship.
Existing or transitioned Customers wishing to add, change, or disconnect their
existing network will contact Supplier’s Order Specialist and communicate their
request via electronic mail or AT&T’s electronic ordering system following
standardized order issuance procedures.
In the event that Supplier’s Order Specialist or AT&T representative identifies
an issue that warrants escalation, e.g. critical dates with regard to Access
Delivery not met /or/ access delivered by LEC however not tested or prepared for
Cutover, the Order Specialist shall follow AT&T Escalation procedures set forth
in Section H. Non-Customer Specific Escalation Procedures.

B.   Hours/Days of Operation

Supplier shall provide services Monday through Friday, from 8:00AM until 8:00PM
Eastern Time.
In addition, services authorized by AT&T in writing, shall be provided, as
determined by AT&T, outside normal business hours to complete special projects,
including the “Cutover” process where appropriate (“Cutover” is the activity in
which the AT&T works with the Customer to test and turn up services to
Customer.) Supplier shall provide, at no additional charge to AT&T, pagers to
all Order Specialists and Management for after-hours contact.

C.   Volume and Forecasting Process

AT&T anticipates it will generate a volume of Work for Supplier to staff [*]
Order Specialists (subject to AT&T’s written request and written approval).
Supplier agrees to provide such Order Specialists as requested and approved by
AT&T in writing per the following notification. For headcount increases,
Supplier shall provide such increased headcount within forty-five (45) days, but
no greater than sixty (60) days. For any headcount decreases, AT&T agrees to
provide thirty (30) days written notice. Supplier shall not invoice AT&T for any
such decreased headcount after the effective date of such headcount reduction
stated in the written notice. AT&T reserves the right at anytime, in its sole
discretion, to make increases or decreases to said figure in writing, for any
reasons whatsoever, including without limitation the following conditions:
account movement, performance issues, changes in volume growth, and impacting
technical and system enhancements to HSSD Ordering processes which would impact
the requirement of human intervention. Supplier agrees to implement such
increases or decreases as directed by AT&T.
Notwithstanding the above referenced anticipated volume and forecasts, Supplier
acknowledges that AT&T has no commitment or obligation to furnish work or
compensation to Supplier and Supplier accepts the economic risks that volumes
may vary substantially upward or downward of any AT&T forecasts. Supplier
further acknowledges that AT&T’s sole obligation shall be to pay for work
actually performed and that AT&T has no responsibility for Supplier’s refresher,
continuation or attrition training costs.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their
third party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



High Speed Ordering
Order No. 20070105.006.003
Attachment A
Page 5 of 14

D.   Training

AT&T currently has various training programs for providers of the Program. If
AT&T has an existing training program relating to particular work at the time of
execution of this Agreement, AT&T may provide such training program to Supplier,
at AT&T’s sole discretion, to allow Supplier to train its employees. If
additional training programs are necessary to train individuals to provide the
Program, Supplier and AT&T will jointly develop such training programs, to
become the sole property of AT&T.
Supplier shall provide, at Supplier’s facilities, a dedicated training and
education staff for all new hire and supplemental training for all Order
Specialists, as part of the Order Specialist requirements as set forth in this
Order. Supplier warrants that this training and education staff will have
extensive knowledge of HSSD communication and skill requirements mentioned
herein. Supplier shall provide a quality-training program that ensures
proficiency in both basic voice communications and customer care soft skills.
Supplier agrees that Order Specialist shall receive the following training:

  •   Basic HSSD communications: Minimum curriculum requirements necessary to
provide new associates with a basic knowledge of HSSD communications.     •  
Computer Literacy (including email, Excel, Word, PowerPoint)     •   Customer
Care Skills (e.g., handling difficult customers, customer
dissatisfactions/objections, etc.)     •   Topics directly related to the
products, services, systems, and processes provided by AT&T including, but not
limited to:

Duration:
Total training period, as follows:

  •   Five (5) days of training followed by     •   Fifteen (15) calendar days
of on-the-job training, via mentoring by AT&T HSSD Ordering team

Training class size shall be no greater than 15 Order Specialists without AT&T’s
written approval.
The training period shown above as authorized by AT&T in writing in which AT&T
has agreed to compensate Supplier shall be invoiced at the training rate.
The minimum total training time for the Order Specialist function is five
(5) days, subject to change based upon revisions to the Work Description or
process improvements provided by AT&T.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their
third party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



High Speed Ordering
Order No. 20070105.006.003
Attachment A
Page 6 of 14
As new AT&T processes are developed, the Order Specialists will continue to
participate in training via Teletraining, at no additional charge to AT&T.
Supplier agrees to create and maintain a Tier 1 Order Support Process to manage
all Supplier process and ongoing training issues. Such Tier 1 Order Support
Process shall be staffed with Supplier personnel trained and qualified as the
Supplier’s Subject Matter Expert (“SME”) and manage all Supplier process and
training matters. AT&T and Supplier shall mutually agree to Supplier SME’s
training and qualification. Such Tier 1 Order Support process developed by
Supplier shall be the first choice of information and escalations. As a last
resort, AT&T may provide, if deemed necessary by AT&T, advice and guidance to
Supplier SME for knowledge of products and services, processes, and general
information. AT&T CRM (“Customer Relationship Management”) Process Management
Personnel should be enlisted for assistance only after Supplier has exhausted
all internal resources.
Supplier shall staff Process Manager(s) responsible for:

  •   Developing with AT&T and communicating to Supplier Order Specialists any
new processes and/or changes to existing processes     •   Teletraining     •  
Documentation assistance     •   Tier 1 Technical Support

Process Managers must maintain active accounts to ensure sustainable knowledge
levels.
Supplier agrees to add additional Process Managers upon AT&T’s written request.
Attrition
Supplier will provide AT&T a monthly headcount report (see Table A), detailing
Order Specialist personnel losses due to attrition or other reasons (by
category), headcount additions, and current headcount. In the event Supplier
personnel leave the Program and new hires are to be trained, the attrition
training costs will be borne by Supplier. Supplier agrees to a timely and
orderly transition of accounts handled by the departing Order Specialist to
another fully trained Order Specialist, with an “overlay” period of time when
the departing and incoming Order Specialists are working together in support of
the transition transfer of knowledge. This same requirement is to be implemented
in respect to departing and incoming Area Managers, Process Managers, etc.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their
third party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



High Speed Ordering
Order No. 20070105.006.003
Attachment A
Page 7 of 14
TABLE A
ATTRITION ANALYSIS

                                              Month 1     Month 2     Month 3  
  Month 4     ...Month X  
Productive Headcount
                                       
Non-Productive Headcount
                                       
Area Managers
                                       
New Hires
                                       
FMLA (scheduled to return)
                                       
Internal (Positive) Attrition
                                       
- Promotion within Project
                                       
- Promotion out of Project
                                       
- Transfers Out
                                       
- Retirement
                                       
Attrition (Negative)
                                       
- Removal by Supplier
                                       
- Not a Job Match (AT&T Choice)
                                       
- Job Dissatisfaction (Employee Choice)
                                       
- More $, Same Type of Job (Employee Choice)
                                       
- More $, Promotion (Employee Choice)
                                       
ORDER SPECIALIST Average Time in Title
                                       

E.   Systems and Telephony

Supplier shall provide, at its sole cost and expense, all systems and telephony
equipment necessary to support the work performed. This should include, but is
not limited to:

  •   PBX equipment     •   Work stations for remote access to AT&T systems    
•   Sufficient equipment to handle the volumes of calls as anticipated in this
Order.     •   Sufficient support and management administration to assure the
continued operation of, and maintenance of all equipment and telecommunications
facilities.

Supplier shall provide all facilities necessary to access AT&T’s systems and
manage the volume of calls as AT&T deems appropriate. AT&T may provide to
Supplier secure access procedures for accessing the appropriate ordering and
tracking systems along with the required operating system requirements which
Supplier agrees to follow. Additionally, AT&T will at its sole discretion
attempt to provide sufficient access (modem pools, etc.) to support remote
access to systems via Supplier provided workstations. System access shall be
determined by AT&T at its sole discretion, and may include, but not be limited
to the following:
HSSD Ordering Systems:

  •   eCRM/Customer connect — C/L project requests received by QCM team and
assigned to ES     •   USRP — Universal Service Platform Request — ordering
system used to place orders for assigned projects.     •   EFMS/EFMS PM — End to
End Flow-through Management System — Project Management system for orders.     •
  GSPM Homepage -various web sites used for ordering.     •   TIRKS — Trunk
Integrated Record Keeping System     •   POCITs — Pending Order and Customer
Inventory / Tracking System     •   PRODIS — Promotion Discount Tool     •  
ROAM Tool — DDTS (Disconnect Desk Tracking System)     •   SOTS — Service Order
Tracking System

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their
third party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



High Speed Ordering
Order No. 20070105.006.003
Attachment A
Page 8 of 14

  •   VANTIVE — (EVPN)     •   AISE Tools — AT&T Interspan Services Expeditor  
  •   ICORE — Interspan Common Operations Resource Engineering     •   ASOC —
Automated Service Order Configurators     •   MILES — Tariff reference database
    •   BPS — Business Process Standardization     •   MIS SERVER — Managed
Internet Services Server application

AT&T’s failure to provide system access will not constitute a breach of contract
by AT&T. Such failure shall not relieve Supplier of its obligations to timely
perform Work, unless performance is rendered impossible because of such failure.
Upon the introduction of new Systems or Systems Releases, Order Specialists will
be involved in testing and providing input on new systems functionality and/or
user requirements.
Unless otherwise required by law, Supplier Order Specialists, when interfacing
electronically with AT&T customers, use a AT&T email address for the purpose of
identifying that the Order Specialists is providing services on behalf of AT&T.
F.    Change Management

•   Supplier will not make any changes to AT&T policies and procedures
established herein without prior written approval of AT&T’s Technical
Representative.   •   AT&T’s Technical Representative will be assigned and will
act as liaison between Supplier and AT&T.   •   Program Manager will be
designated by AT&T by giving written notice to Supplier.   •   Change requests
for systems, processes and other program requirements will be submitted in
writing by the party requesting such change to the other party pursuant to the
CHANGES clauses herein.   •   Supplier will provide dedicated Contract
Management and Project Interface at no additional cost to AT&T.

G.   Direct Measures of Quality (DMOQ)

Supplier shall comply with the attached Exhibit A — HSSD DMOQs, measured
monthly, based on current month’s performance. Performance categories are as
follows:

  •   High-level end-to-end HSSD Ordering and Provisioning process     •   Task
specific ordering work required — system order tracking     •   Basic jeopardy
troubleshooting/resolution and escalation procedures     •   System access and
navigation procedures

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their
third party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



High Speed Ordering
Order No. 20070105.006.003
Attachment A
Page 9 of 14
Supplier shall comply with the established DMOQs, unless otherwise approved in
writing by AT&T. AT&T reserves the right to modify stated categories and/or
DMOQs due to needs of the business and will do so in writing with sufficient
notification and Contactor agrees to comply with such modifications.
Based on reports provided by AT&T at its sole discretion, which may include
available raw data, Supplier shall use such reports and/or data in combination
with its own tracking resources to compute the calculations of AT&T designated
metrics.
Supplier shall actively participate, at no cost to AT&T, in any reasonable DMOQ
improvement initiatives as set forth by AT&T and agrees to furnish supplemental
documentation upon request.
Supplier shall maintain Individual Performance records for each Order
Specialist, based on the measured DMOQs. These records shall be compiled on a
monthly basis and maintained for the life of the Agreement. Supplier shall
promptly provide this detail to AT&T upon request.
Supplier shall provide Reports Analyst responsible for communicating, analyzing,
and reporting on aforementioned metrics.
In the event that one or more DMOQs listed herein are not met, Supplier shall,
if requested by AT&T, develop an action plan to correct the deficient area(s),
and shall submit in writing for AT&T’s approval, such action plan within five
(5) business days after the deficiency is identified. Upon approval by AT&T of
the aforementioned action plan the Supplier shall implement the action plan
within ten (10) business days after approval.
In the event that the first action plan is not approved by AT&T, Supplier shall
revise such action plan and shall submit to AT&T in writing that action plan
within ten (10) business days after the deficiency is identified. Upon approval
by AT&T, of the aforementioned action plan the Supplier shall implement the
action plan within ten (10) business days after approval.
In the event that the revised action plan is not approved by AT&T, Supplier
shall revise such action plan and shall submit to AT&T in writing that action
plan within ten (10) business days after the deficiency is identified. Upon
approval by AT&T, of the aforementioned action plan the Supplier shall implement
the action plan within ten (10) business days after approval. If the revised
action plan still does not meet AT&T’s satisfaction, this failure by Supplier
shall be considered a material breach. In addition, if Supplier fails to correct
the deficiencies in an approved action plan it shall be deemed a material breach
of this Order.

H.   Non-Customer Specific Escalation Procedures

Supplier is wholly responsible for all escalations (provisioning activity
requested in an accelerated timeframe and requiring the intervention of
Executive Management) resulting from orders submitted by Supplier Order
Specialists and must follow AT&T’s Escalation and Exception Process.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their
third party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



High Speed Ordering
Order No. 20070105.006.003
Attachment A
Page 10 of 14
AT&T CRM (“Customer Relationship Management”) Executive Management and/or
Escalation Management Personnel may be enlisted for assistance only after
Supplier has exhausted all internal resources. Any changes by AT&T to the
current process will be communicated to Supplier via email notification and/or
alerts posted on the AT&T’s websites and becomes Supplier’s responsibility to
ensure communication, training, and compliance by all Order Specialists.
Supplier shall provide Escalation Managers responsible for ensuring compliance
of the Process and assisting Order Specialists in this effort.

I.   Holidays

Supplier shall not perform nor invoice for work on AT&T’s observed holidays
shown below unless requested by AT&T in writing. If such holiday(s) are approved
by AT&T in writing, Supplier shall invoice AT&T pursuant to the Holiday Rate
shown in Section VIII — PRICING.
New Year’s Day
Memorial Day
Independence Day
Labor Day
Thanksgiving Day
Christmas Day

J.   Staffing

Supplier represents and warrants it will furnish qualified candidates, as
described in Section b below, to perform the Work contained herein.

  a)   AT&T may reasonably request Supplier to remove any personnel working
under this Order based on Order Specialists performance which may include, but
not be limited to:

  •   Not meeting agreed upon DMOQs     •   Order Specialist provides the
customer with information that misrepresents or misleads the customer about the
features and/or benefits of the program being marketed. Examples include, but
are not limited to, information about rates, recurring charges / plan fees,
intervals, etc.     •   Order Specialist is discourteous or uses inappropriate
language (including racial slurs, sexual comments, profanity, etc.)     •  
Order Specialist is rude or uses inappropriate tone (yelling at a customer,
repeatedly interrupting the customer, etc.)     •   Order Specialist is being
less than truthful with the customer (gross misrepresentation of the offer or
program, offering to pay the Other Common Carriers (“OCC’s”) outstanding
balance, etc.);

Supplier shall comply with such request to move such personnel. In such event,
Supplier shall replace such personnel at its sole cost and expense including all
training which may be required.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their
third party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



High Speed Ordering
Order No. 20070105.006.003
Attachment A
Page 11 of 14

  b)   Supplier will provide the following level of service:

  •   Dedicated Order Specialists with strong customer care experience (one plus
(1+) years) and the technical skill set associated with the training outlined in
Section D.     •   Minimum of High School (or equivalent) degree     •  
Dedicated Area Manager to HSSD Order Specialist ratio not to exceed [*] to [*],
or as mutually agreed upon. Dedicated Area Managers assigned to support the HSSD
Order Specialists will have one plus (1+) year’s experience as a customer care
manager. Area Manager to Order Specialist ratio may deviate based on needs of
the business with prior written approval by AT&T Program Manager     •  
District Manager to Area Manager ratio not to exceed [*] to [*].     •   Systems
and Telephony personnel responsible for supporting hardware and software
requirements as described in Systems & Telephony     •   Reports Analyst as
described in Direct Measures of Quality     •   Escalation Manager as described
in Non-Customer Specific Escalation Procedures     •   Process Manager
responsible for remaining current on AT&T process changes and communicating them
to Order Specialists     •   Training Personnel responsible for conducting
new-hire and supplemental training courses as defined by AT&T

The term “Dedicated” is defined as Supplier’s employees shall only work on
AT&T’s Program defined in this Order.

K.   Security

In support of AT&T’s security and integrity initiatives, Supplier will abide by
and assure full compliance with the contractual requirements concerning AT&T’s
proprietary information (including but not limited to CPNI (“Customer
Proprietary Network Information”) and ensure that their employees operate with
the highest standard of business ethics. Additionally, Supplier will manage an
inventory of all System IDs issued to Supplier employees, assuring the deletion
of said System IDs when Supplier employee resigns, transfers to a non-AT&T
program, or transfers to other AT&T business units other than Service Provider

L.   Work Location

Supplier shall perform the Work at the following location: Grand Junction, CO.

M.   Workforce Management Plan

Supplier must provide AT&T with a minimum thirty (30) day notice of any planned
changes (not including resignations) to Escalation Manager, Area, Program,
District and Division Manager position staffing. Whenever an individual in one
of these positions is replaced, Supplier will provide AT&T with a documented
candidate selection and transition process, along with a description of the
proposed candidate’s skills and experience.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their
third party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



High Speed Ordering
Order No. 20070105.006.003
Attachment A
Page 12 of 14

N.   Post Outage Review and Root Cause Analysis

In the event any telecommunications services or processes are not operating
properly, Supplier shall take immediate and appropriate action in accordance
with Supplier’s business continuity plan to rectify the malfunction and shall
immediately notify AT&T Representative within [*] hour of the service-affecting
situation and of remedial action taken.
Supplier shall provide root cause analysis and/or post outage review to AT&T
within [*] hours after an outage or by close of business Monday if the trouble
occurs on Friday after an outage, including the testing of all failed
components, analysis of failures, identification of chronic and systemic
problems, implementation of fixes and monthly reporting on component failures
and actions taken. Results of the root cause analysis shall be provided to AT&T
in writing in a format mutually agreed to by the parties. The post outage review
shall cover the details of the incident and the actions taken for resolution and
prevention.

O.   Network Security Requirements

AT&T is currently reviewing its Network Security policies and procedures. The
outcome of this review may require AT&T to implement additional security
requirements above and beyond the Data Connectivity Agreement (“DCA”) associated
with this Agreement. AT&T may require Supplier’s employees to obtain security
clearances in order to access and use AT&T systems. If AT&T implements
additional security requirements, both parties shall cooperate and mutually
agree on implementation of such security requirements.

P.   Productivity Improvement / Cost Reduction

During the term of this Order, AT&T and Supplier shall work together to reduce
total time and work time per customer order and improve all tasks associated
with this Program recognizing that quality must not be impaired.
Supplier agrees to identify productivity improvements to drive cost reductions
and headcount reductions associated with Supplier’s billable rates, AT&T’s
Program Representative has sole discretion to review and approve any headcount
reduction, productivity improvement and/or cost reduction initiative identified
by Supplier. If such headcount reduction, productivity improvement and/or cost
reduction initiative is approved by AT&T, Supplier shall implement such
initiative and once the cost savings have begun to be realized, all applicable
cost reductions shall immediately be applied to all charges by Supplier invoiced
to AT&T, per the applicable rates listed in Section VIII PRICING SCHEDULE and
any gain sharing initiatives that have been mutually agreed upon. If any
substantial expense or capital investment is required by Supplier to implement
an approved productivity improvement or cost reduction initiative, AT&T and
Supplier will mutually agree to any such investment arrangement.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their
third party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



High Speed Ordering
Order No. 20070105.006.003
Attachment A
Page 13 of 14
Within forty-five (45) days of the signing of this Agreement, Supplier and AT&T
will work to identify and quantify productivity improvement opportunities for
cost reductions referenced above. AT&T and Supplier have agreed to evaluate gain
sharing opportunities on a case-by- case basis. If both parties mutually agree
to a specific gain sharing initiative, the associated agreement shall specify
how the realized cost savings will be applied.

Q.   General Items   •   Supplier shall use its best efforts to reduce total
time and work time per order and improve all tasks associated with this Program.
Supplier will work with AT&T to quantify improvement targets.   •   Unless
otherwise required by law, Supplier Order Specialists, when interfacing with
AT&T customers and specifically questioned regarding their employment, Order
Specialist shall use a script provided by AT&T for the purpose of answering that
the Order Specialist is providing services on behalf of AT&T.   •   Any Supplier
Employee related to this AT&T Global Business Services CRM (Customer
Relationship Management) program, either by function or by title, shall not
enter into business agreements, nor act as agent for, any AT&T Network Services
Competitor in facility dedicated to this Program.   •   Agreements and their
contents will be reviewed by both parties during the 4th Quarter of each
calendar year in order to amend any relevant items.

R.   Operational Control Compliance Provision

For all services that Supplier performs for AT&T, Supplier shall be responsible
for successfully passing all testing, audits and the specific operational
controls (collectively “Control(s)”) outlined in the attached Exhibit B of this
Order.
If Supplier’s performance fails to pass the Controls that are conducted by
either AT&T’s team, or by AT&T’s third party auditor(s), or AT&T’s internal
auditors, (collectively, “AT&T Auditors”), then AT&T shall be entitled to
receive a performance credit of $[*] deducted from Supplier’s monthly invoice
for each such failed Control. In addition Supplier shall also provide
remediation plans for each failed Control to AT&T in writing within15 calendar
days of AT&T’s identification of such failure, for each failed Control.
Such remediation plans are subject to AT&T’s written approval, and shall outline
the method that Supplier shall use to correct the failures and allow for
successful passing of the Controls during subsequent retesting conducted by
AT&T’s Auditors by the next testing period.
Supplier’s implementation of such remediation plans shall not limit AT&T’s
rights to receive the above described performance credit, not to exceed $[*] of
Supplier’s monthly invoice for the month of the Control failure(s), to be issued
as a credit to AT&T in the subsequent month’s invoice. If Supplier’s remediation
fails, then AT&T reserves the right to receive an additional performance credit
of $[*] from the invoice for the month the remediation failure occurred.
For example, during June, if Supplier fails one of the three Controls outlined
in Exhibit A, as determined by AT&T’s Auditors, then AT&T shall be entitled to a
$[*] performance credit applied to all charges incurred by AT&T for June (or for
example, if two missed controls $[*] = $[*] x 2).
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their
third party representatives, except under written agreement by the contracting
Parties.

 

 



--------------------------------------------------------------------------------



 



High Speed Ordering
Order No. 20070105.006.003
Attachment A
Page 14 of 14
If Supplier remediates the failure in July, AT&T, at its sole discretion, may
waive such performance credit. If AT&T does not waive such performance credit,
Supplier shall apply a performance credit equal to $[*] (or if two controls are
missed $[*]) from the June charges on Supplier’s invoice issued in August.
If Supplier does not remediate the failure in July, AT&T, at its sole
discretion, may impose an additional $[*] performance credit from the June
charges that shall be applied to the invoice issued from Supplier to AT&T in
September.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their Affiliates and their
third party representatives, except under written agreement by the contracting
Parties.

 

 